      Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 1 of 20




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


CITY OF JACKSONVILLE, FLORIDA and
JEA,

                   Plaintiffs,
                                                        Case No. 3:18-CV-1174-J-39JRK
         v.

MUNICIPAL ELECTRIC AUTHORITY OF
GEORGIA,

                   Defendant.


                   DEFENDANT MEAG’S CONSOLIDATED OPPOSITION
                       TO PLAINTIFFS’ MOTIONS TO REMAND 1

         Plaintiffs do not contest that this Court has subject matter jurisdiction over this dispute.

Instead, they characterize their claims in this action as posing questions that are uniquely, and

singularly, issues of Florida law, and invoke the Brillhart doctrine in asking this Court to

remand the case to state court. However, Plaintiffs’ motions ignore several important and

undeniable facts, any of which is fatal to their request for remand here: (1) JEA is inviting this

Court to circumvent the first-filed rule and issue a potentially inconsistent ruling under the

same Brillhart doctrine that JEA has already asked the Georgia court to apply in moving to

dismiss or stay MEAG’s first-filed action in Georgia; (2) the Eleventh Circuit has never

endorsed the application of Brillhart where, as here, no parallel state court proceeding exists;

(3) Plaintiffs portray this action as involving issues of importance to only Florida, when in fact



1
  Plaintiffs each filed a separate motion to remand based upon the same grounds. (See ECF ## 28, 29). This
consolidated opposition addresses both motions.




4127-0179-6888.9
      Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 2 of 20




the agreement in question is governed by Georgia law, affects hundreds of thousands of

Georgia residents, and must be evaluated against the backdrop of threshold questions of

Georgia law, including JEA’s active and willing prior participation in related bond validation

proceedings in Georgia courts pursuant to Georgia law; and (4) in any event, Plaintiffs have

affirmatively prosecuted their claims against MEAG in this Court, thereby waiving their right

to seek remand.

         Indeed, this dispute involves citizens of two different states, raises legal issues arising

under the laws of both of those states, and has the potential to affect residents and communities

in both of those states. Accordingly, this is precisely the type of case for which diversity

jurisdiction was created so that the matter could be addressed in federal court. Neither Brillhart

abstention nor any of Plaintiffs’ attempts at artful pleading should convince this Court to

decline to exercise its statutorily conferred jurisdiction.

                                 RELEVANT BACKGROUND

         A.        The Parties’ PPA

         MEAG and three other Georgia-based entities own the Alvin W. Vogtle Electric

Generator Plant located in Burke County, Georgia (“Plant Vogtle”). (Am. Cmplt. ¶ 14). In

2005, the co-owners of Plant Vogtle agreed to develop two additional nuclear generator units.

(Id. ¶¶ 15-16). MEAG entered into a Power Purchase Agreement (“PPA”) with JEA for the

purchase and sale of power from a portion of MEAG’s interest in those new units. (Id. ¶ 23).

The City of Jacksonville is JEA’s principal. (Id. ¶ 4).

         The PPA authorizes MEAG to issue bonds and draw upon Department of Energy loans

to finance the construction of the Plant Vogtle expansion. (Id., Ex. A Art. IV). Under the PPA,




                                                 2
4127-0179-6888.9
      Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 3 of 20




JEA is responsible for repaying a certain portion of these debts, “whether or not” the expansion

is “completed or is operating or operable.” (Id., Ex. A § 204(g)).

         The PPA is governed by Georgia law, and has an exclusive forum-selection provision

requiring all disputes that the parties cannot settle themselves to be submitted to the United

States District Court for the Northern District of Georgia or the Superior Court of Fulton

County, Georgia. (Id., Ex. A §§ 801(a), 1003).

         B.        MEAG’s First-Filed Action in Georgia

         On September 11, 2018 at 2:42 p.m., MEAG filed a lawsuit against JEA in the Northern

District of Georgia in response to a series of actions that JEA took to interfere with, breach, or

otherwise exit from the PPA. MEAG v. JEA, No. 1:18-cv-04295-MHC (N.D. Ga.) (“Georgia

Action”), ECF # 1 (“Ga. Cmplt.”) ¶¶ 35-42. MEAG’s Complaint in the Georgia Action asserts

that the PPA is fully enforceable and alleges that JEA has breached the PPA by failing to

cooperate in effectuating its intent, resulting in actual and impending injury to MEAG. Id. ¶¶

43-67. MEAG seeks money damages and specific performance resulting from JEA’s breach

as well as a declaration that the PPA is enforceable. Id. at 21.

         On October 2, 2018, JEA moved to dismiss or stay the Georgia Action. JEA argued,

among other things, that the Georgia court should apply the Brillhart abstention doctrine—the

same doctrine that Plaintiffs invoke as the basis for their remand motions here—and decline to

hear the Georgia Action because the issues raised therein are “also the subject of” this second-

filed action in Florida. Mot. to Dismiss (Ga. Action, ECF # 5) at 1-2; Mem. Of Law (Ga.

Action, ECF # 5-1) at 12-15. MEAG opposed JEA’s Motion to Dismiss on October 16, 2018,

arguing, among other things, that the Georgia action was filed first, the PPA contains an




                                                3
4127-0179-6888.9
      Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 4 of 20




exclusive forum-selection provision in favor of Georgia courts, and the relevant Brillhart

factors do not warrant abstention in these circumstances. Opp. (Ga. Action ECF # 10) at 15-

16. JEA’s motion to dismiss is fully briefed and awaiting a decision from the Georgia court.

         On October 30, 2018, MEAG filed a motion in the Georgia Action requesting that the

Georgia court enforce the first-filed rule by enjoining JEA from further prosecuting this later-

filed action in Florida. (Ga. Action, ECF # 24). Briefing on MEAG’s first-filed motion is set

to conclude within two weeks.

         C.        This Second-Filed Action

         Approximately nine hours after MEAG commenced the Georgia Action, and

approximately seven hours after receiving a copy of the Georgia Complaint, Plaintiffs filed

this action against MEAG in the Circuit Court of Duval County Florida. (Cmplt., ECF # 2).

The sole relief Plaintiffs seek in this action is a declaratory judgment that the PPA is

unenforceable. (Id. ¶ 98). MEAG subsequently removed this action to this Court pursuant to

28 U.S.C. § 1332, because the parties are diverse and the amount in controversy exceeds

$75,000. (ECF ## 1, 12). Plaintiffs do not dispute that this Court has subject-matter

jurisdiction over this action.

         On October 5, 2018, MEAG moved to transfer this action to the Georgia court on the

grounds that the Georgia Action was filed first; there is a mandatory forum-selection clause in

the PPA requiring the parties to litigate in Georgia courts; the Georgia forum is the most

convenient for the parties in light of the allegations, issues, evidence, and witnesses involved;

and this Court lacks personal jurisdiction over MEAG. (ECF # 5). In response to the personal

jurisdiction arguments raised in MEAG’s motion to transfer, Plaintiffs sought permission to




                                               4
4127-0179-6888.9
      Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 5 of 20




take “immediate jurisdictional discovery” from MEAG, which they anticipated would take

“months” to complete. (ECF ## 8, 20).

         Instead of opposing MEAG’s motion to transfer, Plaintiffs filed an Amended

Complaint on October 25, 2018, which adds, among other things, new substantive allegations

in support of Plaintiffs’ declaratory judgment claim. (Am. Cmplt. ¶¶ 8-11). As with Plaintiffs’

original Complaint, the sole relief sought by the Amended Complaint is a declaratory judgment

that the PPA is unenforceable, based entirely on JEA’s own allegedly ultra vires actions. Id.

¶¶ 105-07. Plaintiffs’ Amended Complaint mooted MEAG’s October 5 motion to transfer.

(Order, ECF # 31). Accordingly, MEAG has since filed renewed motions to dismiss and

transfer. (ECF ## 33-34).

         On October 30, 2018, Plaintiff JEA filed a motion to disqualify the law firm of Orrick,

Herrington & Sutcliffe LLP as counsel for MEAG in this action. Over the next two days, JEA

and the City, respectively, filed separate motions to remand this action to Florida state court.

(ECF # 28 (“JEA Mot.”); ECF # 29 (“City Mot.”)). Plaintiffs’ remand motions seek to have

this Court apply the same Brillhart doctrine that JEA has already asked the Georgia court to

apply in the parties’ first-filed Georgia action as the basis for JEA’s motion to dismiss.

         Finally, on November 6, 2018, MEAG filed a motion in this action to stay all

proceedings pending the Georgia court’s ruling on MEAG’s first-filed motion for an order

enjoining JEA from further prosecuting this second-filed action. (ECF # 30).

                                         ARGUMENT

I.       PLAINTIFFS’ REMAND MOTIONS SHOULD BE STAYED PENDING
         RESOLUTION OF MEAG’S FIRST-FILED MOTION IN GEORGIA

         As explained further in MEAG’s November 6 motion to stay all proceedings in this


                                                5
4127-0179-6888.9
      Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 6 of 20




action (ECF # 30), this Court should stay this litigation, including adjudication of Plaintiffs’

instant remand motions, during the pendency of MEAG’s motion in the Georgia Action to

enjoin JEA from prosecuting this later-filed action based on the first-filed rule. This is because

of the risk of inconsistent rulings in the parties’ two parallel lawsuits, as well as to avoid an

unnecessary waste of judicial and party resources. The risk of inconsistent rulings is especially

high here given that Plaintiffs’ instant remand motions ask this Court to adjudicate the exact

same Brillhart abstention doctrine that JEA has already asked the Georgia court to rule upon

in JEA’s October 2 motion to dismiss or stay the Georgia Action.

         Based on such considerations, courts regularly stay second-filed proceedings pending

the resolution of jurisdiction and forum-related motions by the first-filed court. See, e.g.,

Valpak Direct Mktg. Sys., Inc. v. Valpak of Cincinnati, Inc., No. 805-cv-1420-T-24MSS, 2005

WL 2416061 (M.D. Fla. Sept. 30, 2005) (staying second-filed case pending first-filed court’s

adjudication of motion based on forum-selection clause). Indeed, under Eleventh Circuit

precedent, forum-related questions—such as Plaintiffs’ instant remand motions—are for the

first-filed court to adjudicate. See, e.g., Municipal Gas Authority of Georgia v. Town of

Smyrna, Tenn., No. 1:11-CV-2476-JEC, 2012 WL 1038649, at *2 (N.D. Ga. Mar. 27, 2012)

(enforcing first-filed rule despite plaintiff’s pending motion to remand second-filed action

based on Brillhart abstention doctrine, because “jurisdictional concerns are a matter for the

first forum to resolve, rather than the second”); see also Collegiate Licensing Co. v. Am. Cas.

Co. of Reading, Pa., 713 F.3d 71, 78 (11th Cir. 2013) (“The first-filed rule not only determines

which court may decide the merits of substantially similar cases, but also generally establishes

which court may decide whether the second-filed suit must be dismissed, stayed, or transferred



                                                6
4127-0179-6888.9
      Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 7 of 20




and consolidated.”). Accordingly, the Court should stay adjudication of Plaintiffs’ remand

motions pending the Georgia court’s resolution of MEAG’s first-filed motion. 2

         Should this Court decide to proceed with this case, it should first resolve MEAG’s

motion to dismiss for lack of personal jurisdiction (ECF # 33) before considering Plaintiffs’

motions to remand. MEAG raised its jurisdictional arguments long before Plaintiffs sought

remand (ECF #5), and if MEAG prevails on its motion to dismiss, it will moot the remand

motions. Neither JEA nor the City argue that there is any reason for the Court to abstain from

considering personal jurisdiction, and the straightforward jurisdictional arguments MEAG has

raised place this case squarely in the “mine run of cases” where resolving the “jurisdiction[al]”

dispute “will involve no arduous inquiry” that would prevent “the federal court” from

“dispens[ing] of [this] issue[] first.” Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549

U.S. 422, 436 (2007) (internal quotation marks omitted).

II.      IN ANY EVENT, PLAINTIFFS’ REMAND MOTIONS SHOULD BE DENIED

         Plaintiffs’ motions to remand should be denied because: (1) the Brillhart abstention

doctrine does not support remand here; and (2) in any event, Plaintiffs have waived their right

to remand.

         A.        Remand Is Not Warranted Under Brillhart Abstention

         Plaintiffs do not contest that this Court has subject-matter jurisdiction over this



2
  In the event the Georgia court enjoins JEA from further prosecuting this second-filed action, JEA will have a
full opportunity to renew its request for remand in the Georgia court. “A district court … has authority to remand
a case to the State court from which it was removed.” Taliaferro v. Goodyear Tire & Rubber Co., 265 F. App’x
240, 244 (5th Cir. 2008) (internal quotation marks omitted). “[J]ust as the district court in Florida could []
remand[] the case to Florida state court if it f[inds] any jurisdictional defects, after transfer so too could the district
court in [Georgia].” In re Fed.-Mogul Glob. Inc., 300 F.3d 368, 386-87 (3d Cir. 2002) (citations omitted)
(discussing precedent for district courts to issue cross-jurisdictional remands).


                                                            7
4127-0179-6888.9
      Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 8 of 20




dispute. Instead, they ask this Court to exercise its discretion to abstain from deciding this

case, based on Brillhart v. Excess Insurance Co., 316 U.S. 491 (1942).

         As an initial matter, Plaintiffs have not demonstrated why Brillhart abstention should

apply at all in this case. Brillhart abstention exists to avoid the pitfalls of a federal court

interfering with a separate case proceeding in state court. But there is no state court case here.

Plaintiffs hope to create a state court case by convincing this Court to remand, and then they

hope to convince the Georgia court—where MEAG’s first-filed complaint requests money

damages and specific performance in addition to declaratory relief—to abstain because of the

remand. Plaintiffs’ motions simultaneously seek to undermine Brillhart abstention, diversity

jurisdiction, and the first-filed rule all in one fell swoop. Plaintiffs also misapply and overstate

each of the factors that courts consider when evaluating whether to abstain under Brillhart,

while at the same time underselling the extent to which Georgia law will predominate in this

case. This case—between citizens of different states, involving questions arising under the

laws of different states—is the quintessential case for which diversity jurisdiction was

intended. This Court should deny Plaintiffs’ motions.

                   1.   Brillhart Abstention Is Inapplicable, or at a Minimum Highly
                        Disfavored, Where There Is No Parallel State Court Action

         Plaintiffs admit that “[t]he traditional fact pattern for applying the Brillhart doctrine

consists of a federal declaratory judgment action involving a question of state law and a

pending, parallel state court action regarding substantially the same issue(s).” (JEA Mot. at

9). That is correct. The Brillhart doctrine exists because “it would be uneconomical as well

as vexatious for a federal court to proceed in a declaratory judgment suit where another suit is

pending in a state court presenting the same issues, not governed by federal law, between the


                                                 8
4127-0179-6888.9
      Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 9 of 20




same parties.” Brillhart, 316 U.S. at 495 (emphasis added). Where, as here, there is no parallel

suit proceeding in state court, there is no risk of the sort of “[g]ratuitous interference with the

orderly and comprehensive disposition of a state court litigation” that Brillhart aimed to avoid.

Id. Indeed, the Supreme Court has held that “principles of comity and federalism do not require

that a federal court abandon jurisdiction it has properly acquired” where, as here, “a similar

suit is later filed in a state court.” Town of Lockport, New York v. Citizens for Cmty. Action at

Local Level, Inc., 430 U.S. 259, 264 (1977) (emphasis added).

         The Eleventh Circuit has likewise refused to apply Brillhart when no parallel state

action exists, holding that it is “an abuse of discretion … to dismiss a declaratory judgment

action in favor of a state court proceeding that does not exist.” Fed. Reserve Bank of Atlanta

v. Thomas, 220 F.3d 1235, 1247 (11th Cir. 2000) (emphasis added); see also Michigan Tech

Fund v. Century Nat’l Bank of Broward, 680 F.2d 736, 742 (11th Cir. 1982) (reversing

discretionary dismissal of declaratory judgment action because there was “no pending state

proceeding in which the issues in this case will necessarily be resolved”).

         A handful of other circuits (not binding here) do consider Brillhart abstention in the

absence of a parallel state court action. But even those circuits “agree that the broad discretion

granted in [Brillhart and] Wilton does not apply when there are no parallel state court

proceedings.” Scottsdale Ins. Co. v. Detco Indus., Inc., 426 F.3d 994, 998 (8th Cir. 2005)

(emphasis added). Instead, as stated by the Third Circuit in a case that JEA relies on, “the

absence of pending parallel state proceedings militates significantly in favor of exercising

jurisdiction.” Reifer v. Westport Ins. Corp., 751 F.3d 129, 144 (3d Cir. 2014) (emphasis added)

(cited by JEA Mot. 17-18). Furthermore, most of these other circuits have never invoked



                                                9
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 10 of 20




Brillhart to remand a case to state court, as Plaintiffs request here. Instead, they have simply

assessed a district court’s exercise of discretion in declining to adjudicate a case altogether,

through dismissal or the issuance of a stay.

         Plaintiffs’ only response is to cite a handful of district court cases and two out-of-circuit

cases that allowed a party to seek remand based on Brillhart even when there was no parallel

state action. (See JEA Mot. at 9-10, 18-19). Again those cases are not binding on this Court,

and the Eleventh Circuit has never endorsed their approach. 3 More fundamentally, none of

Plaintiffs’ cited cases grapple with the basic flaw in the argument that a court should remand

absent a parallel state court case: none of the risks that give rise to the Brillhart doctrine exists

in these circumstances, so the reason for its application vanishes. Because there is no risk of

“gratuitous interference with the orderly and comprehensive disposition of a state court

litigation” in this case, Brillhart, 316 U.S. at 495, this Court need not even consider the various

factors that Plaintiffs recite in support of their remand motions. Rather, the remand motions

can and should be denied for this reason alone.




3
  The decisions from district courts in this circuit that JEA cites are not to the contrary. In Univ. of Georgia
Athletic Ass’n, Inc. v. Fireman’s Fund Ins. Co., there was a pending state court insurance coverage dispute at the
time one of the defendants filed a declaratory judgment action in state court that was subsequently removed to
federal court; accordingly, as the court explained, the declaratory judgment action in federal court was
“inextricably intertwined with the claims being asserted in [the] underlying damages action” in state court. No.
3:05-CV-94 (CDL), 2006 WL 1652482, at *2 (M.D. Ga. June 13, 2006). In Hermitage Ins. Co. v. Jack Hamilton
Constr. of Cent. Fla., Inc., the court’s principal basis for remand was because not all defendants had consented
and therefore “removal was improper.” No. 08-CV-879-FTM-99DNF, 2009 WL 10670001, at *4 (M.D. Fla.
May 12, 2009). Any additional comments about Brillhart were not central to the court’s holding, and were
inconsistent with Brillhart for the reasons explained above. The Ninth Circuit case, meanwhile, held only that
the district court did not abuse its discretion by remanding due in part to the fact there was no risk of “duplicative
litigation” after the two parallel cases at issue had already been consolidated in the same federal court. Huth v.
Hartford Ins. Co. of the Midwest, 298 F.3d 800, 803 (9th Cir. 2002). If anything, Huth only highlights why this
Court should transfer the entire action to Georgia and let that Court decide how to proceed.


                                                         10
4127-0179-6888.9
       Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 11 of 20




                    2.      Even If Remand Based on Brillhart Abstention Is Available Here, It Is
                            Not Warranted Based on the Relevant Factors

           Even assuming for the sake of argument that Brillhart abstention is available in these

circumstances, it would not be warranted here. Contrary to Plaintiffs’ assertions, this is not a

case that deals purely with Florida law, nor is it purely a local matter. Rather, it is a case

involving closely intertwined issues of Georgia law, Florida law, and federal law. In other

words, it is the canonical diversity jurisdiction case−−one in which neither party should enjoy

the advantage of “home turf” in state court.

           The Eleventh Circuit has identified nine non-exclusive factors that a court should

consider when evaluating a motion to abstain under Brillhart. See Ameritas Variable Life Ins.

Co. v. Roach, 411 F.3d 1328, 1331 (11th Cir. 2005). These factors weigh heavily in favor of

this Court retaining jurisdiction and denying Plaintiffs’ motions for remand. MEAG addresses

each in turn. 4

           (1)      the strength of the state’s interest in having the issues raised in
                    the federal declaratory action decided in the state courts

           Florida does not have a stronger interest in this matter than Georgia does. Buried in a

footnote, JEA claims that Florida law “predominates” in this dispute. (JEA Mot. at 12 n.10).

That is wrong. As an initial matter, given the PPA’s choice-of-law provision, any disputes

between the parties about the meaning of the PPA must be decided under Georgia law. (See

Am. Cmplt., Ex. A § 1003). 5


4
    Each numbered, italicized factor below is directly quoted from Ameritas. 411 F.3d 1331.
5
 JEA appears to have a separate vein of attack on the PPA which would be exclusively governed by Georgia law
and which must be litigated in Georgia when, as expected, FERC declines to exercise jurisdiction over the PPA.
To wit, in statements in its petition to FERC and also in this litigation, JEA has complained about increasing costs




                                                        11
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 12 of 20




         In addition, MEAG will argue that multiple bond validation proceedings in Georgia

over the past ten years bar Plaintiffs’ claims under Georgia law. See O.C.G.A. §§ 46-3-131,

46-3-132 (providing that MEAG validation proceedings “shall be forever conclusive,” thus

barring collateral attacks); see also Quarterman v. Douglas Cty. Bd. of Comm’rs, 602 S.E.2d

651, 654 (2004) (holding that validation proceedings bar collateral attack on the basis that a

contract was invalid “regardless of whether that contract was authorized under the

constitutional and statutory law of this state”). If the Court agrees, then it will not even have

occasion to consider any of the issues of Florida constitutional or statutory law or public policy

invoked by Plaintiffs in their Complaint. Additionally, the Georgia validation proceedings

must be given their full effect under the Full Faith and Credit clause of the U.S. Constitution

(U.S. Const., Art. IV § 1), an issue of federal law that a federal court is best positioned to

adjudicate. Furthermore, Florida courts have rarely (if ever) construed Georgia statutes

governing bond validation proceedings, and the statute that specifically governs MEAG has

never been interpreted by a Florida court, or by any federal court, and has been addressed in

only one published decision in Georgia. See Thompson v. Mun. Elec. Auth. of Georgia, 231

S.E.2d 720, 723 (Ga. 1976).

         By contrast, and contrary to JEA’s unsupported yet frequent refrain that the Florida law




and delays in the Vogtle project, none of which are relevant to the ultra vires arguments it presents in this
litigation. See, e.g., Petition for Declaratory Order (filed Sept. 17, 2018) FERC Docket No. EL18-200-000 at pp.
7-9, 14-15 (attached to ECF # 27-1); see also JEA Motion for Remand, ECF # 28 at pp. 2-4; JEA Complaint at
para. 37-44 (detailing cost increases and project delays). This double-barreled approach is why JEA is
simultaneously seeking to have FERC exercise “exclusive” jurisdiction and proceed in Florida. See also ECF #
28 at p. 6-7 (arguing that “fundamental issues of law” before this Court would “moot the FERC proceedings”).
Issues of the enforceability of the PPA in light of the cost increases and delays pertain to the performance of the
PPA and, without dispute, are governed by the parties’ mandatory venue provision at § 801 of the PPA. See ECF
# 28 at n. 12.


                                                       12
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 13 of 20




issues in this case are “novel” and “unsettled” (JEA Mot. at 1, 7, 8, 11, 12 & n.10, 13, 15), the

Florida constitutional provision that Plaintiffs claim is at issue here (Article VII, § 10) has

generated more than a hundred state court decisions, which guided this Court well when it

decided a different dispute under that provision. Jackson-Shaw Co. v. Jacksonville Aviation

Auth., 510 F. Supp. 2d 691, 731 (M.D. Fla. 2007). Finally, most, if not all, of Plaintiffs’ cited

cases involve insurance coverage disputes, which the Eleventh Circuit has specifically

described as “peculiarly a question of state law.” Claussen v. Aetna Cas. & Sur. Co., 865 F.2d

1217, 1217 (11th Cir.) (certifying question to Supreme Court of Georgia “[b]ecause this case

involves interpretation of an insurance contract provision, peculiarly a question of state law”).

Where, as here, a dispute clearly involves the laws of two different states, the first factor weighs

heavily against remand.

         (2)       whether the judgment in the federal declaratory action would
                   settle the controversy
         (3)       whether the federal declaratory action would serve a useful
                   purpose in clarifying the legal relations at issue

         The second and third factors both counsel against remand as well. If this Court (or the

Northern District of Georgia) renders a decision on the enforceability of the PPA, it will settle

the entirety of Plaintiffs’ claims against MEAG. Plaintiffs confusingly claim that these factors

weigh in favor of remand because any judgment from this court “would not constitute a binding

and conclusive pronouncement of Florida law.” (JEA Mot. at 13). That is a complete red

herring. The Ameritas factors ask whether this federal action “would settle the controversy”

between the parties and “would serve a useful purpose in clarifying the legal relations at issue.”

411 F.3d at 1331. Those factors do not turn on whether this Court’s decision will have future

precedential weight in some other case between other parties. JEA does not and cannot dispute


                                                13
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 14 of 20




that this Court (or the Northern District of Georgia) can settle the present dispute between the

parties, or that a decision from either federal court regarding the enforceability of the PPA

would have a res judicata effect on the parties, or that such a decision would settle the parties’

obligations under the PPA. Cf. Dalbon v. Women’s Specialty Retailing Grp., 674 So. 2d 799,

801 (Fla. Dist. Ct. App. 1996) (holding that Florida state courts must give preclusive effect to

federal court judgments).

         (4)       whether the declaratory remedy is being used merely for the
                   purpose of “procedural fencing”—that is, to provide an arena
                   for a race for res judicata or to achieve a federal hearing in a
                   case otherwise not removable

         Plaintiffs claim that MEAG has engaged in procedural fencing. (JEA Mot. at 14). That

has it backwards. MEAG is the party that filed first, MEAG is the party that seeks money

damages and specific performance (not just declaratory relief), and MEAG is the party that

adhered to the parties’ agreed-upon, mandatory forum-selection clause by filing in Georgia. 6

Plaintiffs filed second in their home court, to which MEAG had not and does not consent and

that lacks personal jurisdiction over MEAG. Additionally, “procedural fencing” exists when

a party seeks only declaratory judgment. See Mun. Gas, 2012 WL 1038649, at *4 (action not

anticipatory where it “also seeks monetary damages” in addition to declaratory relief); Kate

Aspen, Inc. v. Fashioncraft-Excello, Inc., 370 F. Supp. 2d 1333, 1339 (N.D. Ga. 2005) (same).

Plaintiffs seek only declaratory relief, not MEAG, and they do not even allege in their

Amended Complaint that MEAG did anything wrong or violated any law. Their lawsuit is


6
  Plaintiffs claim that the PPA has two forum-selection clauses. They are wrong. The only forum-selection clause
in the PPA is located at Section 801(a). The second provision Plaintiffs refer to, Section 1003, is a waiver of
objections based on personal jurisdiction, venue, and forum non conveniens; it is clearly not a forum-selection
provision. MEAG has addressed Plaintiffs’ argument in further detail in its Motion to Transfer. (See ECF # 34
at 8-11).


                                                      14
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 15 of 20




nothing but a naked attempt to back out of a contract that JEA now regrets due to increasing

costs, and even with that goal in mind, Plaintiffs have been unable to identify a single wrongful

act by MEAG. Instead, the face of Plaintiffs’ Amended Complaint makes clear that this action

is truly a dispute between JEA and the City. Accordingly, this case, not MEAG’s Georgia

Action, is anticipatory procedural fencing.

         (5)       whether the use of a declaratory action would increase the
                   friction between our federal and state courts and improperly
                   encroach on state jurisdiction

         The fifth factor similarly does not favor remand. On one side of the equation, Plaintiffs

never explain what friction would arise if this Court considers Plaintiffs’ claims, or how doing

so would interfere with or encroach upon state court jurisdiction. As discussed above, there is

no pending state court litigation between the parties on these issues; everything is pending in

federal court. This factor is simply not relevant when there is no other state court action with

which this Court could even interfere. On the other side of the equation, Plaintiffs ignore the

prevalence of Georgia law in this case, and the risk of friction between the states if a Florida

state court interprets Georgia law and resolves an important dispute involving Georgia law

between two Florida citizens and a Georgia citizen. This is precisely why Congress enacted

diversity jurisdiction: so that federal courts “shall have original jurisdiction” in consequential

diversity cases (i.e., where the amount-in-controversy requirement is met). 28 U.S.C. § 1332.

         (6)       whether there is an alternative remedy that is better or more
                   effective

         There is no alternative remedy to litigation in federal court that would be better or more

effective. Plaintiffs will be seeking the same remedy whether this case is heard in federal or

state court, and both courts are equally empowered to provide it. In addition, regardless of


                                                15
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 16 of 20




what this Court chooses to do, the Georgia Action may well still proceed in federal court in the

Northern District of Georgia. That possibility of inconsistent results is why the first-filed rule

exists and why MEAG has moved for an injunction in Georgia and a stay in this matter.

         (7) whether the underlying factual issues are important to an informed
             resolution of the case
         (8) whether the state trial court is in a better position to evaluate those
             factual issues than is the federal court and

         These factors do not favor remand because this case will likely turn on questions of

law, not fact. Indeed, beyond Plaintiffs’ broad generalizations that this case affects many

Floridians (it affects just as many, if not more, Georgians), the best Plaintiffs can muster as an

example of “factual issues” are those “relating to JEA’s scope of authority under Florida law.”

(JEA Mot. at 16). But questions about JEA’s “scope of authority under Florida law” are legal

inquiries, not factual ones. JEA’s inability to flag a single significant factual dispute that a

state court should decide puts both factors to rest.

         (9) whether there is a close nexus between the underlying factual and
             legal issues and state law and/or public policy, or whether federal
             common or statutory law dictates a resolution of the declaratory
             judgment action

         Finally, there is no “close nexus between the underlying factual and legal issues and

state law and/or public policy” that would warrant remand. Ameritas, 411 F.3d at 1331. While

Plaintiffs recite Florida state law and public policy in their claims for relief, as explained above,

this case will necessarily involve Georgia law and interpretation of a Georgia contract; it may

never be necessary to reach issues of Florida law and policy at all. And even if the Court does

reach Florida law issues, JEA was surely aware at the time it entered the PPA that the supply

of electricity and associated costs would affect Florida residents, yet it agreed that only a



                                                 16
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 17 of 20




Georgia court could consider disputes arising under the PPA and that only Georgia law would

govern the contract. (See Am. Cmplt., Ex. A §§ 801(a), 1003). JEA cannot now turn around

and argue that any policy concerns that the PPA creates are so critical that only a Florida court

applying Florida law can consider them.

         This case will also raise issues of federal law that will precede any questions of Florida

law. The Georgia bond proceedings and validation statutes will likely lead MEAG to argue

that this action is barred by res judicata, a “federal common … law” doctrine that may

“dictate[] a resolution of the declaratory judgment action,” id; see also Semtek Int’l Inc. v.

Lockheed Martin Corp., 531 U.S. 497, 508 (2001) (holding that claim preclusion in a diversity

action is a question of federal common law), as well as by the Full Faith and Credit Clause of

the U.S. Constitution.

         The City’s separate motion states that “it cannot be overstated that the enforcement and

interpretation of the Charter is inherently and uniquely local in character and the federal system

simply has no interest in these unique, important, and complex matters involving the core

organic laws of our local government.” (City Mot. at 16). That argument is entirely misguided.

As already discussed above, those questions of Florida law may never be reached if MEAG

prevails on threshold issues governed by Georgia and federal common law. Furthermore, the

Constitution vests federal courts with jurisdiction in disputes between citizens of different

states due to “the fear that state courts would be prejudiced against out-of-state litigants,

particularly when opposed by an in-stater.” 13 E Charles Alan Wright & Arthur R. Miller,

Fed. Prac. & Proc. § 3601 (3d ed. 2008). Here, in a potentially multibillion dollar dispute

between utilities serving hundreds of thousands residents (if not more) in two different states,



                                                17
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 18 of 20




it is particularly important that the claims are heard in a neutral federal forum, not on either

side’s home turf.

         This case is the quintessential dispute between diverse parties that Congress intended

a federal court to hear. Because the only ongoing litigation between the parties is in federal

courts (not state court), threshold issues controlled by Georgia and federal common law may

obviate the need for federal courts to ever reach the questions of Florida law that Plaintiffs

have raised, Plaintiffs are the ones guilty of procedural jousting, and federal courts are not only

fully capable of resolving the dispute between the parties but offer a preferable forum to do so,

none of the Ameritas factors should lead a federal court to abstain or remand under Brillhart.

Should the Court reach this issue, it should deny Plaintiffs’ motions to remand.

         B.        Plaintiffs Have Waived Their Right To Remand

         Even if this Court concludes that Brillhart abstention is warranted here, it should still

deny Plaintiffs’ motions because they have waived their right to seek remand. After MEAG

removed this action to federal court, but before filing the instant remand motions, Plaintiffs

have: sought months-long jurisdictional discovery in this court; amended their complaint to

add new substantive allegations; and moved to disqualify one of the law firms representing

MEAG. “It is settled that when a party undertakes affirmative action in the federal district

court, she has acquiesced in the federal court’s jurisdiction and waived objection to the

removal.” Lanier v. Am. Bd. of Endodontics, 843 F.2d 901, 904 (6th Cir. 1988).

         Indeed, the Supreme Court has held that “[t]he mere filing of an amended petition” is

sufficient to waive any right to seek remand. In re Moore, 209 U.S. 490, 496 (1908), overruled

on other grounds by Ex parte Harding, 219 U.S. 363 (1911). District courts in the Eleventh




                                                18
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 19 of 20




Circuit have also adhered to this rule. See Bouverat v. Park W. Gallery, Inc., No. 08-cv-21331,

2008 WL 11332044, at *2 & n.1 (S.D. Fla. Oct. 29, 2008) (plaintiff waived right to remand by

filing amended complaint). Even the cases Plaintiffs cite recognize that seeking affirmative

relief in federal court waives the right to seek remand. See JEA Motion at 19. Having asked

this Court to lend its resources and jurisdiction to help them prosecute this litigation against

MEAG, on issues that they could have easily raised in state court after remand, Plaintiffs

cannot now claim that this Court should not decide the rest of the dispute. See Harris v.

Edward Hyman Co., 664 F.2d 943, 945 (5th Cir. 1981) (finding waiver based on the plaintiff

“participating in discovery in federal court”).

                                         CONCLUSION

         For the foregoing reasons, this Court should deny, if it does not stay, Plaintiffs’ motions

to remand.




Date: November 14, 2018                         Respectfully submitted,

                                                 s/ Michael G. Tanner
                                                Michael G. Tanner
                                                Florida Bar No. 261300
                                                Helen P. Roberson
                                                Florida Bar No. 016196
                                                TANNER BISHOP
                                                1 Independent Drive, Suite 1700
                                                Jacksonville, Florida 32202
                                                Telephone:     (904) 598-0034
                                                Facsimile      (904) 598-0395
                                                mtanner@tannerbishop.com
                                                hpeacock@tannerbishop.com

                                                Rebecca Woods
                                                (admitted pro hac vice)


                                                  19
4127-0179-6888.9
     Case 1:19-cv-03234-MHC Document 39 Filed 11/14/18 Page 20 of 20




                                                Seth Fortin
                                                (admitted pro hac vice)
                                                SEYFARTH SHAW LLP
                                                1075 Peachtree Street, N.E., Suite 2500
                                                Atlanta, Georgia 30309-3962
                                                Telephone:     (404) 885-1500
                                                Facsimile:     (404) 892-7056
                                                rwoods@seyfarth.com
                                                sfortin@seyfarth.com

                                                Michael R. Levinson
                                                (admitted pro hac vice)
                                                SEYFARTH SHAW LLP
                                                233 South Wacker Drive, Suite 8000
                                                Chicago, Illinois 60606-6448
                                                Telephone:     (312) 460-5000
                                                Facsimile:     (312) 460-7000
                                                mlevinson@seyfarth.com

                                                J. Peter Coll, Jr.
                                                (admitted pro hac vice)
                                                ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                51 West 52nd Street
                                                New York, New York 10019-6142
                                                Telephone: (212) 506-3790
                                                pcoll@orrick.com

                                                Attorneys for Defendant MEAG Power




                                CERTIFICATE OF SERVICE

         I certify that on November 14, 2018, I electronically filed a copy of the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of the electronic

filing to those persons registered to receive it in this case.


                                                 /s Michael G. Tanner
                                                Michael G. Tanner




                                                 20
4127-0179-6888.9
